DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/25/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21 and 11/24/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 18-20 are dependent on claims 23 and 24. Claims 23 and 24 do not exist. The examiner cannot properly determine the scope of the claim and examine them accurately. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 11, 14, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stirling et al (Pub No: 2010/0190450).

As to claim 1, Stirling teaches a beam determining method (Stirling, [0011], a beam determining method), comprising: 
sending, by a first communications device, B synchronization signal blocks to a second communications device by using A transmit beams (Stirling, [0111], the transmitter device sends test signals (multiple synchronization signals) in all antenna beam directions (transmit beams)), wherein each of the B synchronization signal blocks comprises an identifier of the first (Stirling, [0085-87], the test training sequences identifies the transmitting antenna) and receive beam time sequence information of the first communications device, the receive beam time sequence information is used to indicate a time sequence location at which the first communications device receives feedback information and both A and B are positive integers (Stirling, Fig 4 [0085-92], the test training sequences have a feedback burt (information for receive beam information feedback  which can be a time slot (time sequence location)),; 
receiving, by the first communications device, first feedback information from the second communications device based on the time sequence location by using C receive beams, wherein C is a positive integer (Stirling, [0033], the transmitter receives feedback information over a plurality of feedback bursts (receive beams)); 
determining, by the first communications device, a first receive beam based on a receive beam that is in the C receive beams and on which the first feedback information is received (Stirling, Fig 6 68 [0037], identify at least one receiver beam of the plurality of receiver beams based on the feedback); 
determining, by the first communications device, a first transmit beam based on the first receive beam or the first feedback information, wherein the first transmit beam belongs to the A transmit beams (Stirling, Fig 6 64 [0114], identifying the best transmit beam based on the feedback of the originally sent test sequence transmitted beams); 
(Stirling, Fig 6 66, transmit with best transmitter beam); and 
receiving, by the first communications device, second information from the second communications device by using the first receive beam (Stirling, Fig 6 [0114], the identified best receiver beam is used).
As to claim 5, Stirling teaches wherein when the first feedback information is received on a plurality of receive beams, the first receive beam is a receive beam that is in the plurality of receive beams and that has highest received signal strength, wherein the plurality of beams belong to the C receive beams (Stirling, [0087], the feedback results are sent back on receive beam and the highest signal strength (ordered best quality) is sent back).
As to claim 6, Stirling teaches wherein A is less than or equal to B (Stirling, [0111], instance where A is 1 and B is 2).
As to claim 10, Stirling teaches a beam determining method (Stirling, [0011], a beam determining method), comprising: 
receiving, by a second communications device, a synchronization signal block from a first communications device by using D receive beams (Stirling, [0111], the transmitter device sends test signals (multiple synchronization signals) in all antenna beam directions (transmit beams)), wherein the synchronization signal block comprises an identifier of the first communications device (Stirling, [0085-87], the test training sequences identifies the transmitting antenna)and receive beam time sequence information of the first communications device, the receive beam time sequence information is used to indicate a time sequence location at which the first communications device receives feedback information, and D is a positive integer (Stirling, Fig 4 [0085-92], the test training sequences have a feedback burt (information for receive beam information feedback  which can be a time slot (time sequence location)); 
determining, by the second communications device, a second receive beam based on a receive beam that is in the D receive beams and on which the synchronization signal block is received (Stirling, Fig 6 68 [0037], identify at least one receiver beam of the plurality of receiver beams based on the feedback); 
determining, by the second communications device, a second transmit beam based on the second receive beam (Stirling, Fig 6 64 [0114], identifying the best transmit beam based on the feedback of the originally sent test sequence transmitted beams); 
sending, by the second communications device, first feedback information to the first communications device based on the receive beam time sequence information by using the second transmit beam (Stirling, [0033], the transmitter receives feedback information over a plurality of feedback bursts (receive beams)); 
receiving, by the second communications device, first information from the first communications device by using the second receive beam (Stirling, Fig 6 66, transmit with best transmitter beam); and 
(Stirling, Fig 6 [0114], the identified best receiver beam is used).
As to claim 11, Stirling teaches wherein when the receive beam time sequence information indicates at least one time sequence location, the sending, by the second communications device, first feedback information to the first communications device based on the receive beam time sequence information by using the second transmit beam comprises: sending, by the second communications device, the first feedback information to the first communications device at each of the at least one time sequence location by using the second transmit beam (Stirling, Fig 6 68 [0037], identify at least one receiver beam of the plurality of receiver beams based on the feedback).
As to claim 14, Stirling teaches wherein when the synchronization signal block is received on a plurality of receive beams, the second receive beam is a receive beam that is in the plurality of receive beams and that has highest received signal strength, wherein the plurality of receive beams belong to the D receive beams (Stirling, [0087], the feedback results are sent back on receive beam and the highest signal strength (ordered best quality) is sent back)..
As to claim 15, Stirling teaches wherein the synchronization signal block further comprises an identifier of the synchronization signal block; and the first feedback information further comprises an identifier of a synchronization signal block received by the second communications device by using the second receive beam (Stirling, [0025], the information in the burst identifies the beam (with burst)).
As to claim 17, Stirling teaches a communications device, wherein the communications device is a first communications device (Stirling, [0111], the transmitter device), and the first communications device comprises: 
a sending unit, configured to send B synchronization signal blocks to a second communications device by using A transmit beams (Stirling, [0111], the transmitter device sends test signals (multiple synchronization signals) in all antenna beam directions (transmit beams)), wherein each of the B synchronization signal blocks comprises an identifier of the first communications device (Stirling, [0085-87], the test training sequences identifies the transmitting antenna) and receive beam time sequence information of the first communications device, the receive beam time sequence information is used to indicate a time sequence location at which the first communications device receives feedback information, and both A and B are positive integers (Stirling, Fig 4 [0085-92], the test training sequences have a feedback burt (information for receive beam information feedback  which can be a time slot (time sequence location)); 
a receiving unit, configured to receive first feedback information from the second communications device based on the time sequence location by using C receive beams, wherein C is a positive integer (Stirling, [0033], the transmitter receives feedback information over a plurality of feedback bursts (receive beams)); and 
a processing unit, configured to determine a first receive beam based on a receive beam that is in the C receive beams and on which the first feedback information is received (Stirling, Fig 6 68 [0037], identify at least one receiver beam of the plurality of receiver beams based on the feedback), wherein the processing unit is further configured to determine a first transmit beam based on the first receive beam or the first feedback information, wherein the first transmit beam belongs to the A transmit beams (Stirling, Fig 6 64 [0114], identifying the best transmit beam based on the feedback of the originally sent test sequence transmitted beams); 
the sending unit is further configured to send first information to the second communications device by using the first transmit beam (Stirling, Fig 6 66, transmit with best transmitter beam); and 
the receiving unit is further configured to receive second information from the second communications device by using the first receive beam (Stirling, Fig 6 [0114], the identified best receiver beam is used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling as applied to claims above, and further in view of Li et al (Pub No: 2019/0349960).

As to claim 9, Stirling teaches a beam determining method (Stirling, [0111]). 
 	Stirling does not explicitly teach, wherein the synchronization signal block comprises a primary synchronization signal, a secondary synchronization signal, and a physical broadcast channel PBCH; the identifier of the first communications device is indicated by the primary synchronization signal, the secondary synchronization signal, or the PBCH; and the beam time sequence information is indicated by the primary synchronization signal, the secondary synchronization signal, or the PBCH.
	However, Li teaches wherein the synchronization signal block comprises a primary synchronization signal, a secondary synchronization signal, and a physical broadcast channel PBCH; the identifier of the first communications device is indicated by the primary synchronization signal, the secondary synchronization signal, or the PBCH; and the beam time sequence information is indicated by the primary synchronization signal, the secondary synchronization signal, or the PBCH (Li, [0103], the synchronization block comprises a PSS, SSS and PBCH which identifies the cell and beam, and the timing index is transmitted within them).

As to claim 16, Stirling teaches a beam determining method (Stirling, [0111]). 
 	Stirling does not explicitly teach, wherein the synchronization signal block comprises a primary synchronization signal, a secondary synchronization signal, and a physical broadcast channel PBCH; the identifier of the first communications device is indicated by the primary synchronization signal, the secondary synchronization signal, or the PBCH; and the beam time sequence information is indicated by the primary synchronization signal, the secondary synchronization signal, or the PBCH.
	However, Li teaches wherein the synchronization signal block comprises a primary synchronization signal, a secondary synchronization signal, and a physical broadcast channel PBCH; the identifier of the first communications device is indicated by the primary synchronization signal, the secondary synchronization signal, or the PBCH; and the beam time sequence information is indicated by the primary synchronization signal, the secondary synchronization signal, or the PBCH (Li, [0103], the synchronization block comprises a PSS, SSS and PBCH which identifies the cell and beam, and the timing index is transmitted within them).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stirling and Li to use PSS, SSB and PBCH because they are well known beam training burst methods (Li [0103]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (Pub No: 2020/0204325) [0197]
Wang et al (Pub No: 2007/0165736) [0013]-[0042]
Henry et al (Pub No: 2018/0145415) [00382]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469